 

Exhibit 10.3

August 22, 2014

 

The Abell Foundation, Inc. Vaccinogen, Inc. Attn: Robert C. Embry, Jr., Attn:
Michael G. Hanna, Jr., Ph. D., President Chairman and Chief Executive Officer
111 South Calvert Street, Suite 2300 5300 Westview Drive, Suite 406 Baltimore,
Maryland 21202 Frederick, Maryland 21703

 

Re: Vaccinogen/Abell Investment Agreement

 

Reference is made to that certain Investment Agreement, dated as of January 16,
2013 (the “Investment Agreement”), by and between Vaccinogen, Inc., a Maryland
corporation (“Vaccinogen”), and The Abell Foundation, Inc., a Maryland nonstock
corporation (“Abell”). Each of Vaccinogen and Abell is referred to herein as a
“Party,” and collectively as the “Parties.”

 

The Parties acknowledge that Vaccinogen entered into that certain agreement,
dated April 24, 2014, with The Investment Syndicate (“TIS”), as amended by that
certain Amendment, dated August 21, 2014 (collectively, the “TIS Agreement”),
pursuant to which TIS agreed (among other things) to purchase shares (and
warrants to purchase additional shares) of common stock of Vaccinogen for an
aggregate purchase price of $80,000,000. As a condition precedent to TIS’
obligation to consummate the initial closing with respect to such Vaccinogen
securities contemplated in the TIS Agreement, the Parties are entering into this
letter agreement (the “Agreement”) contemporaneously with such initial closing
and effective as of such date (the “Effective Date”).

 

By executing this Agreement, each of the Parties hereby agrees as follows:

 

1.          Notwithstanding anything in the Investment Agreement to the contrary
(including, without limitation, Sections 2, 5, 7 and 8 thereof);

 

(i)            Vaccinogen shall provide notice (in accordance with Section 10(G)
of the Investment Agreement) to Abell upon the later to occur of (a) the
aggregate investment by TIS of at least $40,000,000 for the purchase of
Vaccinogen securities in accordance with the TIS Agreement, and (b) the first
patient being given the first three (3) doses of OncoVAX, with positive results
(Delayed-Type Hypersensitivity), in the next phase IIIb clinical trial (the
“Trigger Event Notice”), it being acknowledged and agreed that “positive results
(Delayed-Type Hypersensitivity)” shall have the meaning given to such term in
the TIS Agreement;

 

(ii)           If (and solely to the extent) Abell exercises its “Option” by
providing to Vaccinogen, on or before the 14th calendar day following the
receipt by Abell of the Trigger Event Notice (the “Trigger Period”), an “Option
Notice” to purchase “Shares” (each, as defined in the Investment Agreement), (a)
the “Purchase Price” (as otherwise defined in the Investment Agreement) with
respect to such Option and Shares shall be Five Dollars and Fifty Cents ($5.50)
per share of common stock of Vaccinogen; and (b) in connection with such
exercise by Abell, Abell shall not receive any warrants to purchase additional
shares of common stock of Vaccinogen;

 

 

 

  

(iii)          If (a) Abell fails to provide the Option Notice to Vaccinogen
during the Trigger Period, or (b) Abell provides the Option Notice to Vaccinogen
during the Trigger Period, to the extent Abell fails to purchase shares of
common stock of Vaccinogen for an aggregate purchase price equal to the
“Facility Amount” (as defined in the Investment Agreement) on or before the
fifth “Trading Day” (as defined in the Investment Agreement) following the
expiration of the Trigger Period (the “Outside Closing Date”), the Investment
Agreement shall terminate and no longer be of any force or effect automatically
on the day after the Trigger Period or the Outside Closing Date, as the case may
be (the “Termination Date”); provided, however, that if (and only if) Abell
exercises its Option and purchases any Shares thereunder on or before the
Outside Closing Date, Sections 3, 4, 5, 9 and 10 (other than paragraph (J)) of
the Investment Agreement shall survive such termination in accordance with their
respective terms. For the avoidance of doubt (and without limiting the
foregoing), from and after the Termination Date, Abell shall no longer have the
Option and related rights to acquire Vaccinogen securities in accordance with
the Investment Agreement, and Vaccinogen shall no longer have any obligations
with respect thereto; and

 

(iv)          This Section 1 shall terminate and no longer be of any force or
effect automatically (a) if Abell provides an Option Notice and otherwise fully
complies with all of the terms of the Investment Agreement (as modified by this
Agreement) and, on or before the Outside Closing Date, Vaccinogen fails to sell
the shares of its common stock in accordance with the terms of the Investment
Agreement (as modified by this Agreement) and such Option Notice, or (b) upon
the termination of the TIS Agreement (or in the event the TIS Agreement is
substantially modified in a manner adverse to the interests of Abell without
Abell’s prior written consent) prior to the Termination Date.

 

2.          Abell hereby consents to and approves the TIS Agreement and
Vaccinogen’s performance of its obligations thereunder.

 

3.          From and after the Effective Date, each Party shall use commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, all things, in each case, as reasonably requested by the other
Party, to carry out the intent of the Parties and accomplish the purposes of
this Agreement and the transactions contemplated hereby. No waiver, amendment,
modification or change of any provision of this Agreement shall be effective
unless and until made in writing and signed by each Party. No waiver,
forbearance or failure by any Party of its rights to enforce any provision of
this Agreement shall constitute a waiver or estoppel of such Party’s right to
enforce any other provision of this Agreement or a continuing waiver by such
Party of compliance with any provision.

 

4.          This Agreement embodies the entire agreement and understanding of
the Parties with respect to the transactions contemplated hereby and supersedes
all other prior and contemporaneous commitments, arrangements, agreements and/or
understandings, both oral and written, between the Parties with respect to the
subject matter hereof. There are no agreements, covenants, representations or
warranties with respect to the transactions contemplated hereby other than those
expressly set forth herein.

 

 

 

  

5.          The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.

 

6.          This Agreement shall be construed, governed by, and interpreted in
accordance with, the laws of the State of Maryland without regard to principles
of conflicts of law.

 

7.          This Agreement may be executed in any number of counterparts (which
may be by facsimile or optically-scanned electronic mail attachment) each of
which, when executed, shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

 

8.          Anders Halldin (“Halldin”), on behalf of TIS, is an intended third
party beneficiary of this Agreement, and shall have the right and power to
assert any and all rights hereunder, and to enforce the provisions hereof, in
each case, directly and on TIS’ behalf, as if Halldin (on behalf of TIS) is a
“Party” hereto.

 

9.          The Investment Agreement shall remain in full force and effect as
modified hereby and as such is hereby ratified and confirmed. Nothing herein
shall be deemed to modify or otherwise affect the terms of, or to impair or
otherwise affect the rights and obligations of the Parties under, that certain
Note and Warrant Purchase Agreement made by and among Vaccinogen and Abell
entered into on October 26, 2011, as amended, (the “Note Purchase Agreement”).

 

 

 

  

AGREED TO AND

ACCEPTED AS OF AUGUST 22, 2014

 

THE ABELL FOUNDATION, INC, VACCINOGEN, INC., a Maryland nonstock corporation a
Maryland corporation

 



   





By:     /s/ Robert C. Embry, Jr.(SEAL) By:      /s/ Michael G. Hanna, Jr.,
Ph.D.(SEAL) Name: Robert C. Embry, Jr. Name: Michael G. Hanna, Jr., Ph. D.
Title: President Title: Chairman and Chief Executive Officer



 

THE UNDERSIGNED hereby executes this Agreement on behalf of TIS for the purpose
of acknowledging the commitments of Vaccinogen provided for in Section 5.9 of
the Note Purchase Agreement (a) to relocate its Frederick offices to Baltimore,
Maryland within twelve (12) months of the closing of the Venture Capital
Financing (as defined in the Purchase Agreement) and to at all times thereafter
maintain its headquarters and operations in Baltimore, Maryland, and (b) to
construct and maintain (or cause to be constructed and maintained) the next (and
principal) manufacturing facility of Vaccinogen and its subsidiaries in
Baltimore, Maryland. Without limitation of the foregoing, it is further
acknowledged that such commitments shall be enforceable by Abell as provided in
Section 5.9 of the Note Purchase Agreement.

 

  /s/ Anders Halldin___________ (SEAL)   Anders Halldin, TIS leader  

 

 

 